DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/22/2019 and 06/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear the difference in scope between the language of “microcontroller (MCU) to receive data from a radar device (claim 1 line 2)” and the language “the MCU interface receiving data packets from the radar device (claim 1 line 4).”  What is the difference between “data” and “data packets”?  Also, is the term “data” in language “MCU interface to transmit data to the radar device (claim 1 line 6)” the same type of data as in language “microcontroller (MCU) to receive data from a radar device (claim 1 line 2)”?  
Regarding claim 2, the language “radar device to transmit radar data” and language “interface is configured to transmit data” is unclear for similar reasons given in claim 1 as to what type of data is being referred to.  It is not clear whether the “interface” is an antenna for actually transmitting radar data or a communications interface for communication between various electronic components.  
Regarding claim 3, the language “radar device interface to receive data” is unclear for same reasons given in claims 1-2.
Regarding claim 4, the language “radar device interface is reconfigured to receive data” is unclear for the same reasons given in claims 1-3.  
Regarding claim 5, the language “MCU to receive data” is unclear for the same reasons given in claims 1-4.  
Regarding claim 6, the language “MCU interface is reconfigured to receive data (claim 6 line 3)”, “radar device interface to transmit data (claim 6 line 5)”, and “reconfigured to transmit data (claim 6 line 8)” is unclear for the same reasons given in claims 1-5.
Regarding claim 7, the language “MCU interface is reconfigured to transmit data (claim 7 line 2) is unclear for the same reasons given in claims 1-6.  
Regarding claim 9, the language “radar device interface is configured to transmit data” is unclear for the same reasons given in claims 1-6.  Also, it is not clear what type of data the 
As such, the metes and bounds of claims 1-7 and 9 cannot be clearly ascertained, thus the scope of said claims are indefinite.  
Dependent claims 2-10 are rejected for dependency on a rejected claim.  Claim 10 provides some level of specificity regarding the “data packets” but not necessarily the term “data” that is used throughout the claim 1 and the other claims.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trotta (DE 102015122722) as provided for in the IDS filed 06/16/2020.
As to claim 1, Trotta discloses a method comprising:
configuring an interface (Fig. 11 item 1102, Para. [0091] “A communication protocol 1102 provides interaction with a host computer”) of a microcontroller (MCU) (Para. [0091] “host computer”) to receive data from a radar device (Fig. 12 item 1238 Para. [0097] “the frame which is external to the MCU (Id.; Fig. 11 item 1104);
the radar device generating a first radar chirp signal (Fig. 12 items 1220-1234 Para [0096] “the chirp generator 1110”; Fig. 13 item 1330 Para. [0102]  “generate a frequency ramp”);
while the first radar chirp signal is being generated, the MCU interface receiving data packets from the radar device via a communication link after the MCU interface is configured to receive data (Fig. 12 item 1236, 1238 Para. [0097] “Next starts in step 1236 the frame sequencer 1108 the ADC scanning. When the chirp is complete, the frame sequencer sends 1108 the sampled data to the external computer (step 1238), and the next chirp of the frame is processed (step 1240). In some embodiments, the frame sequencer switches 1108 in step 1242 the antennas to save energy.” Fig. 13 items 1332, 1334 Para. [0102] “If a trigger command in step  1326  is received from the external computer, the radar system directs  1104  a DMA channel for IF sample data (step  1328  ), solves in step 1330  the chirp generator  1110  to generate a frequency ramp and start ADC sampling ( 1332  ). When the chirp or frequency ramp is completed, the radar sends 1104 the sampled data in step 1334 to the external computer.”);
reconfiguring the MCU interface to transmit data to the radar device after the MCU interface receives the data packets (Fig. 12 item 1210, 1214, 1218 and at least Para. [0095-96] “The external computer sends frame sequence settings to the frame sequencer 1108, and in step 1216 align the radar system 1104 the frame sequencer 1108 with a chirp sequence defining the transmitted frequency ramp”, Fig. 13 items 1310, 1320, 1326 Para. [0100-102] “chirp parameters 
the MCU interface transmitting control packets to the radar device via the communication link after the MCU interface is reconfigured to transmit data (Fig. 12 item 1210, 1214, 1218 Para. [0095-96], Fig. 13 items 1310, 1320, 1326 Para. [0100-102]);
the radar device generating a second radar chirp signal using control data contained in the control packets (Para. [0092] “may occur between the chirps of a frame”; Para. [0098] “chirp adjustment may be changed at any time”);
wherein the control packets are transmitted to the radar device between the generation of the first and second radar chirp signals (Id.).
As to claim 2, Trotta further discloses the method of claim 1 further comprising:
configuring an interface of the radar device to transmit data (Fig. 12 item 1238 Para. [0097]; Fig. 13 item 1334 Para. [0102]);
the radar device interface transmitting the data packets after the radar device interface is configured to transmit data (Id.).
As to claim 3, Trotta discloses the method of claim 2 further comprising:
the radar device interface receiving a first turnaround command from a turnaround controller of the radar device; reconfiguring the radar device interface to receive data in response to the radar device interface receiving the first turnaround command (Implicit in Para. [0049] turnaround commands are defined in the MIPI protocol and are set in accordance with data flow of Figs. 12-13 as described in Para. [0090-102]; here, the control architecture 1100 provides for a control unit that applies a sequence of chirps for either an automatic triggering mode or for an automatic triggering mode and also provides for a reconfiguration of the antenna 
As to claim 4, Trotta further discloses the method of claim 3 further comprising:
the radar device interface transmitting a first turnaround command message to the MCU interface before the radar device interface is reconfigured to receive data (Id.);
the MCU interface receiving the first turnaround command message from the radar device via the communication link after the MCU interface receives the data packets (Id.);
wherein the reconfiguring of the MCU interface is implemented in response to the MCU interface receiving the first turnaround command message from the radar device (Id.). 
As to claim 5, Trotta further discloses the method of claim 4 further comprising:
the MCU interface receiving a second turnaround command from a turnaround controller of the MCU after the MCU interface transmits the control packets (Id.);
reconfiguring the MCU interface to receive data in response to the MCU interface receiving the second turnaround command (Id.).
As to claim 6, Trotta further discloses the method of claim 5 further comprising:
the MCU interface sending a second turnaround command message to the radar device via the communication link before the MCU interface is reconfigured to receive data (Id. See also Fig. 11 item 1102 communication protocol);
the radar device interface receiving the second turnaround command message (Id.);
reconfiguring the radar device interface to transmit data in response to the radar device interface receiving the second turnaround command message (Id.
the radar device interface transmitting additional data packets after the radar device interface is reconfigured to transmit data in response to receiving the second turnaround command message (Id.);
the MCU interface receiving the additional data packets from the radar device via the communication link (Id. At least Para. [0090-102] discloses start, stop and trigger commands which would meet the scope of additional data).
As to claim 7,  Trotta discloses the method of claim 6 further comprising:
the MCU interface de-asserting a status signal after the MCU interface is reconfigured to transmit data (Id. “stop command”  see also Para. [0117] “deactivating . . . at the end of the radar frame.”);
the MCU turnaround controller providing a request to a control data management module of the MCU in response to the de-assertion of the status signal (Id. e.g. Para. [0098] “The antenna arrangement can be changed at any time by sending a start command with new settings”);
the control data management module providing the control data to a transmission controller of the MCU in response to the control data management module receiving the request (Id e.g. Para. “radar system 1104 is responsible for the overall flow control and coordination of all firmware modules”);
the MCU transmission controller creating the control packets that comprise the control data, wherein each of the control packets comprises a header and a footer (Id. 
the MCU transmission controller providing the control packets to the MCU interface (Para. [0090-102] as previously discussed.);
wherein the MCU interface sends the control packets to the radar device interface in response to the MCU interface receiving the control packets from the MCU transmission controller (Para. [0090-102] especially Para. [0090] and Figs. 12-13).
As to claim 8, Trotta discloses he method of claim 7 further comprising:
the MCU turnaround controller sending the second turnaround command to the radar device interface via the MCU interface after the MCU interface sends the control packets to the radar device interface (Para. [0090-102] and Figs. 12-13 as previously discussed);
the MCU interface asserting the status signal in response to the MCU turnaround controller sending the second turnaround command message to the radar device interface via the MCU interface (Id.).
As to claim 9, Trotta discloses the method of claim 8 further comprising:
the radar device interface de-asserting a status signal after the radar device interface is configured to transmit data (at least Para. [0090-102] “stop command” see also Para. [0117] “deactivating . . . at the end of the radar frame.”);
the radar device turnaround controller generating a request in response to the de-assertion of the status signal by the radar interface device (Id. 
a radar receiver module providing additional data to a transmission controller of the radar device in response to the generation of the request (Id. At least Para. [0090-102] discloses start, stop and trigger commands which would meet the scope of additional data);
the radar device transmission controller creating additional data packets that comprise the additional data (Id. At least Para. [0090-102] discloses start, stop and trigger commands which would meet the scope of additional data);
the radar device transmission controller providing the additional data packets to the radar device interface (Id. At least Para. [0090-102] discloses start, stop and trigger commands which would meet the scope of additional data);
wherein the radar device interface sends the additional data packets to the MCU interface in response to the radar device interface receiving the additional data packets from the radar device transmission controller (Id. At least Para. [0090-102] discloses start, stop and trigger commands which would meet the scope of additional data).
As to claim 10, Trotta discloses the method of claim 9 further comprising:
an MCU receiver controller receiving the data packets (Id. at least Para. [0091] “post processing”);
the MCU receiver controller extracting radar data from the data packets (Id. at least Para. [0091] “post processing”);
the MCU receiver controller forwarding the radar data directly or indirectly to a data processing module of the MCU (Id).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 11-20 are rejected under 35 U.S.C. 103 as being obvious over Trotta in view of Bauwelinck (US 8,659,473).
As to claim 11, Trotta discloses an apparatus comprising: 
an MCU (Para. [0091] “host computer”) comprising:
a radar data processing module for processing radar data received from a radar device (Para. [0092]);
a radar configuration management module for generating control data for controlling the radar device (Para. [0093-96]);
a configurable  (Para. [0049] turnaround commands are defined in the MIPI protocol in accordance with Figs. 12-13 as discussed in at least claim 3 above);
a receive controller configured to receive radar data packets from the radar device via the communication link and the MCU  interface, wherein the receive controller is configured to extract radar data from the radar packets for subsequent processing by the radar data processing module (Para. [0090-102], e.g., Para. [0092] “raw data is sent to an external host computer and / or the raw data is processed to detect targets and gestures, in which case the processed target and gesture data is sent to the external host computer” and Para. [0098] “sampled IF data is sent to the external host computer”);
a transmit controller configured to receive control data from the radar configuration management module, wherein the transmit controller is configured to generate radar control packets comprising the radar control data, and wherein the transmit controller is configured to transmit the radar control packets to the radar device via the communication link and the MCU CHD interface when configured for transmitting data (Para. [0090-102], e.g., Para. [0096] “When this start command is received, the radar system switches 1104 in step 1220 the RF circuitry, configured in step 1222 the chirp generator” and Para. [0097] “Reception and Transmit antennas will step in for the next chirp 1230 enabled” and Para. [0098] “chirps are triggered”).
In the same field of endeavor, Bauwelinck discloses “The disclosed amplifier circuit may be used as part of a transmitter in a transceiver device. In the transceiver device, the transmitter and a receiver may operate in half-duplex mode. Typically, a transmit/receive switch is used to connect the transceiver to the antenna and to select the mode of operation, namely, transmission or reception. This transmit/receive switch, however, introduces losses in the signal path, thereby decreasing the transmit power and power efficiency and increasing the receiver noise figure. Further, this transmit/receive switch introduces distortion due to its non-linearity. As a consequence, a transceiver concept without transmit/receive switch is very useful for any wireless system (7:53-64).”
In view of the teachings of Bauwelinck, it would have been obvious to a person having ordinary skill in the art at the time of filing to apply a half-duplexer to the MIPI interface in Trotta in order to reduce loss associated with switches thereby improving signal quality.  
As to claim 12, Trotta in view of Bauwelinck discloses the apparatus of claim 11 further comprising:
the radar device
the communication link (Id. item 1102);
the radar device comprising a radar device CHD interface, wherein the radar device CHD interface, in response to receiving a turnaround command, switches between (1) a configuration for transmitting data to the MCU CHD interface via a communication link, and (2) a configuration for receiving data from the MCU CHD interface via the communication link (Trotta: Fig. 11 and at least items 1102, 1108 and 1112 see also Para. [0089-81] and for various embodiments at least Para. [0092-102] among others.);
wherein the radar device is configured to generate a chirp signal using control data contained in radar control packets that are received from the MCU via the communication link (Trotta: Para. [0089-102] Fig. 11 item 1110);
wherein the radar device is configured to send radar data packets to the MCU via the communication link while the radar device is generating chirp signals (Trotta: Para. [0091] Fig. 11 item 1102 communication protocol);
wherein the MCU is configured to transmit control packets to the radar device via the communication link and between successive generation of chirp signals (Trotta: Para. [0092] and [0098] last sentence in each.).
As to claim 13, Trotta in view of Bauwelinck discloses the apparatus of claim 11 wherein the MCU comprises a memory storing instructions, and a central processing unit (CPU) for executing instructions stored in the memory, wherein the CPU implements the receive controller in response to executing first instructions stored in the memory, and wherein the CPU implements the transmit controller in response to executing second instructions stored in the memory, wherein the first and second instructions are distinct
As to claim 14, Trotta in view of Bauwelinck discloses the apparatus of claim 11 wherein the MCU further comprises a turnaround controller for generating the turnaround command (Trotta: Implicit in Para. [0049] turnaround commands are defined in the MIPI protocol and are set in accordance with data flow of Figs. 12-13 as described in Para. [0090-102]; here, the control architecture 1100 provides for a control unit that applies a sequence of chirps for either an automatic triggering mode or for an automatic triggering mode and also provides for a reconfiguration of the antenna arrangement that may occur between chirps.  The control architecture 1100 also provides for an antenna control unit 1112 that is used to activate the receive and transmit antennas.).
As to claim 15, Trotta in view of Bauwelinck discloses the apparatus of claim 14 wherein the turnaround controller is configured to generate the turnaround command in response to the MCU CHD interface transmitting an end- of-frame (EOF) message to the radar device via the communication link (Trotta: Id. see also Para. [0091-99] “communication protocol 1102” as shown in Fig. 11).
As to claim 16, Trotta in view of Bauwelinck discloses the apparatus of claim 12 wherein the radar device further comprises a turnaround controller for generating the turnaround command (Trotta: Id., e.g., Para. [0090] Fig. 11 item 1104)
As to claim 17, Trotta in view of Bauwelinck discloses the apparatus of claim 16 wherein the MCU CHD interface is configured to transition to the configuration for transmitting data to the radar device CHD interface via the communication link in response to the generation of the turnaround command by the turnaround controller, and wherein the radar CHD is configured to transition to the configuration for receiving data from the MCU CHD interface via the communication link in response to the generation of the turnaround command by the turnaround 

As to claim 18, Trotta, in view of Bauwelinck as applied to claim 11, discloses the apparatus comprising:
a radar device (Trotta: Fig. 11 item 1104) comprising:
a set of configuration registers for storing control data (Trotta: Para. [0091] “registers”);
a radar transmitter module for generating chirp signals based on control data in the configuration register (Trotta: Fig. 11 item 1110 Chirp Generator and at least Para. [0090] & [0097]);
a radar receiver module for generating radar data based on chirp echo signals (Trotta: Para. [0091-91] “detect targets”);
a configurable half-duplex (CHD) interface, wherein the radar device CHD interface, in response to receiving a turnaround command, switches between (1) a configuration for transmitting radar data packets to a MCU via a communication link, and (2) a configuration for receiving control data packets from the MCU via the communication link (Trotta: Implicit in Para. [0049] turnaround commands are defined in the MIPI protocol and are set in accordance with data flow of Figs. 12-13 as described in Para. [0090-102]; here, the control architecture 1100 provides for a control unit that applies a sequence of chirps for either an automatic triggering mode or for an automatic triggering mode and also provides for a reconfiguration of the antenna arrangement that may occur between chirps.  The control architecture 1100 also 
a receive controller configured to receive control data packets from the MCU via the communication link and the radar device CHD, wherein the receive controller is configured to extract control data from the control data packets for subsequent storage in the configuration registers (Trotta: at least Para. [0090-92] and Para. [0099-102]. Again, as previously discussed at least Para. [0090-102] discloses the back and forth communication between the computer, transmitter and receiver via commands and interfaces such as SPI and MIPI.  Again, see the flow of Figs. 12-13 as discloses in Para. [0090-102]);
a transmit controller configured to receive radar data from the radar receiver module, wherein the transmit controller is configured to generate radar data packets (Trotta: at least Para. [0092], [0095-97] and [0099-102].  Again, as previously discussed at least Para. [0090-102] discloses the back and forth communication between the computer, transmitter and receiver via commands and interfaces such as SPI and MIPI. Again, see the flow of Figs. 12-13 as disclosed in Para. [0090-102])
comprising the radar data, and wherein the transmit controller is configured to transmit the radar data packets to the MCU via the communication link and the radar device CHD interface when configured for transmitting data (Trotta: Para. [0049] and Para. [0090-102] esp. Para. [0090-91] “SPI interface”).
As to claim 19, Trotta in view of Bauwelinck discloses the apparatus of claim 18 wherein the radar device further comprises a turnaround controller for generating the turnaround command (Trotta: Implicit in Para. [0049] turnaround commands are defined in the MIPI protocol and are set in accordance with data flow of Figs. 12-13 as described in Para. 
As to claim 20, Trotta in view of Bauwelinck discloses the apparatus of claim 19 wherein the turnaround controller is configured to generate the turnaround command in response to the radar device CHD interface transmitting an end-of-frame (EOF) message to the MCU via the communication link (Trotta: Id.  See also Para. [0097] “When the chirp is complete, the frame sequencer sends 1108 the sampled data to the external computer (step 1238), and the next chirp of the frame is processed (step 1240).” And “step 1244 a stop command is received”.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Driscoll (US 2019/0137601) discloses “a diagram of a radar system 100 [as shown in Fig. 1], which includes an offboard controller 102 coupled to a radar subsystem 104, according to an embodiment. The offboard controller 102 may also be referred to as offboard control (Para. [0048]).”
Achour (US 2018/0351250) discloses the “MTM antenna system 100 is controlled by controller 132, which is a microcontroller or microprocessor adapted for control of the MTM antenna system 100 (Para. [0025])” as shown in Fig. 1.
Lien (US 2018/0348353) discloses a “computer-readable media 306 includes a radar-based application 308 and a controller 310. The radar-based application 308 uses radar data provided by the wireless communication chipset 104 to perform a radar sensing function, such as detecting a presence of a user, tracking the user's gestures for touch-free control, detecting obstacles for autonomous driving, and so forth (Para. [0045])” as shown in Fig. 5.
Sanderovich (US 2018/0199377) discloses both a “communication control 204 and radar control 206 to control mmW communication and radar signaling, respectively, via a transceiver 208 and an antenna array 210 (Para. [0048])” as shown in Fig. 2.
Caswell (US 4,136,400) discloses software messages such as command words, status words and data words as shown in Fig. 3
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648